Citation Nr: 0325449	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-00 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1962 to 
June 1965.  

In November 2000, the Board of Veterans' Appeals (Board) 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
bilateral hearing loss had been received.  Furthermore, the 
Board found that the evidence of record supported the grant 
of the de novo issue of entitlement to service connection for 
bilateral hearing loss.  

The current appeal arises from a subsequent, May 2001 rating 
action of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In that decision, 
the RO effectuated the Board's November 2000 award of service 
connection for bilateral hearing loss.  Additionally, the RO 
granted a compensable evaluation of 10 percent, effective 
from April 1997, for this service-connected disability.        


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).      

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.               

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.     

Review of the claims folder in the present case indicates 
that, in the November 2001 statement of the case, the RO 
notified the veteran of some of the criteria relevant to the 
evaluation of his service-connected bilateral hearing loss.  
Significantly, however, the RO did not inform the veteran of 
all of the relevant requirements for an increased rating for 
this disability.      

In this regard, the Board acknowledges that the schedular 
criteria by which audiological disabilities are rated changed 
during the pendency of the veteran's appeal.  See 64 Fed. 
Reg. 25209 (May 11, 1999) (effective June 10, 1999) codified 
at 38 C.F.R. §§ 4.85, 4.86 (2001).  Therefore, adjudication 
of a claim of entitlement to an initial disability rating 
greater than 10 percent for the service-connected bilateral 
hearing loss must also include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 (1998) established eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2002).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2002).  

The statement of the case furnished to the veteran and his 
representative in November 2001 in the present case did not 
include this revised regulation.  Moreover, a complete and 
thorough review of the veteran's claims folder indicates that 
the RO has not informed the veteran of the recent passage of 
the VCAA, including VA's duty to notify and duty to assist 
(in the procurement of evidence provisions contained 
therein); the type of evidence necessary to support a grant 
of this increased rating issue; the specific type of evidence 
needed from him; and the information which would be supplied 
by VA.  

Furthermore, during the current appeal, and specifically in 
April 2001, the veteran underwent a VA audiological 
examination.  According to the report of this evaluation, 
impedance audiometry suggested normal functioning of the 
veteran's middle ear systems bilaterally.  Puretone testing 
demonstrated essentially normal hearing sloping to a severe 
sensorineural hearing loss bilaterally.  The examiner 
expressed his opinion that these test results did not 
indicate the need for medical intervention.  

Subsequently, however, at the personal hearing conducted 
before the undersigned Veterans Law Judge in Washington, D.C. 
in May 2003, the veteran testified that his hearing acuity 
has worsened.  Hearing transcript (T.) at 6.  On remand, 
therefore, the veteran should be accorded a current VA 
audiological evaluation to determine the nature and extent of 
his service-connected bilateral hearing loss.  

In addition, according to the veteran's testimony, at that 
end of that month, he had an audiological evaluation 
scheduled at the Altoona VA Medical Center (VAMC).  
T. at 5-7.  Consequently, the Board believes that, on remand, 
the RO should obtain from this medical facility copies of all 
records of recent treatment for, and evaluation of, the 
veteran's hearing impairment.  

Also at the May 2003 personal hearing, the veteran testified 
that he is receiving disability benefits from the Social 
Security Administration (SSA).  A copy of the decision 
awarding such benefits, as well as the medical evidence used 
in support of the grant, are not included in the veteran's 
claims folder.  On remand, therefore, the RO should procure 
any such available records.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to his audiological treatment 
and evaluation from the Altoona VAMC 
since April 2001.  

3.  The RO should also procure copies of 
any decision awarding SSA disability 
benefits to the veteran as well as the 
evidence used in support of any such 
grant.  All available documents should be 
associated with the veteran's claims 
folder.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an ears, 
nose, and throat (ENT) specialist, 
including audiometric testing, to 
determine the nature and extent of the 
service-connected bilateral hearing loss.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any additional testing 
deemed necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent audiological pathology 
found on examination should be noted in 
the report of the evaluation.  

5.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
an initial disability evaluation greater 
than 10 percent for the service-connected 
bilateral hearing loss.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal (including the 
specific provisions of the VCAA) as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in November 2001.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



